Exhibit 10.1

CNA Financial Corporation

$750,000,000

Debt Securities

 

    

New York, New York

August 3, 2006

To the Representatives

named in Schedule I hereto

of the several Underwriters named

in Schedule II hereto

Ladies and Gentlemen:

CNA Financial Corporation, a Delaware corporation (the “Company”), proposes to
sell to the several underwriters named in Schedule II hereto (the
“Underwriters”), for whom you (the “Representatives”) are acting as
representatives, $400,000,000 6.00% Notes due 2011 and $350,000,000 6.50% Notes
due 2016 (said Notes to be issued and sold by the Company being hereinafter
called the “Securities”) to be issued pursuant to the provisions of an Indenture
dated as of March 1, 1991, between the Company and J. P. Morgan Trust Company,
National Association (formerly known as The First National Bank of Chicago), as
Trustee (the “Trustee”), which was supplemented by the first supplemental
indenture dated as of October 15, 1993 (as so supplemented, the “Base
Indenture”), as supplemented by the second supplemental indenture to be dated as
of December 15, 2004 between the Company and the Trustee (the “Supplemental
Indenture” and together with the Base Indenture, the “Indenture”). To the extent
there are no additional Underwriters listed on Schedule II other than you, the
term Representatives as used herein shall mean you, as Underwriters, and the
terms Representatives and Underwriters shall mean either the singular or plural
as the context requires. Any reference herein to the Registration Statement, the
Basic Prospectus, any Preliminary Final Prospectus or the Final Prospectus shall
be deemed to refer to and include the documents incorporated by reference
therein pursuant to Item 12 of Form S-3 which were filed under the Exchange Act
on or before the Effective Date of the Registration Statement or the issue date
of the Basic Prospectus, any Preliminary Final Prospectus or the Final
Prospectus, as the case may be; and any reference herein to the terms “amend”,
“amendment” or “supplement” with respect to the Registration Statement, the
Basic Prospectus, any Preliminary Final Prospectus or the Final Prospectus shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the Effective Date of the Registration Statement, or the issue date of
the Basic Prospectus, any Preliminary Final Prospectus or the Final Prospectus,
as the case may be, deemed to be incorporated therein by reference. Certain
terms used herein are defined in Section 20 hereof.

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, each Underwriter that:

(a) The Company meets the requirements for use of Form S-3 under the Act and has
prepared and filed with the Commission a registration statement (the file number
of which is set forth in Schedule I hereto) on Form S-3, including a related
basic prospectus, for registration under the Act of the offering and sale of the
Securities. Such Registration Statement, including any amendments thereto filed
prior to the Execution Time, have been declared effective by the Commission. The
Company may have filed with the Commission, as part of an amendment to the
Registration Statement or pursuant to Rule 424(b), one or more Preliminary Final
Prospectuses, each of which has previously been furnished to you. The Company
will file with the Commission a final prospectus supplement relating to the
Securities in accordance with Rule 424(b). As filed, such final prospectus
supplement shall contain all information required by the Act and the rules
thereunder, and, except to the extent the Representatives shall agree in writing
to a modification, shall be in all substantive respects in the form furnished to
you prior to the Execution Time or, to the extent not completed at the Execution
Time, shall contain only such specific



--------------------------------------------------------------------------------

additional information and other changes (beyond that contained in the Basic
Prospectus and any Preliminary Final Prospectus) as the Company has advised you,
prior to the Execution Time, will be included or made therein. The Registration
Statement, at the Execution Time, meets the requirements set forth in Rule
415(a)(1)(x).

(b) On the Effective Date, the Registration Statement did or will, and when the
Final Prospectus is first filed (if required) in accordance with Rule 424(b) and
on the Closing Date (as defined herein), the Final Prospectus (and any
supplement thereto) will, comply in all material respects with the applicable
requirements of the Act, the Exchange Act and the Trust Indenture Act and the
respective rules thereunder; on the Effective Date and at the Execution Time,
the Registration Statement did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein not misleading; on the
Effective Date and on the Closing Date, the Indenture did or will comply in all
material respects with the applicable requirements of the Trust Indenture Act
and the rules thereunder; and as of its date and on the Closing Date and any
settlement date, the Final Prospectus (together with any supplement thereto)
will not, include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to (i) that part of
the Registration Statement which shall constitute the Statement of Eligibility
(Form T-1) under the Trust Indenture Act, of the Trustee or (ii) the information
contained in or omitted from the Registration Statement or the Final Prospectus
(or any supplement thereto) in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of any Underwriter through
the Representatives specifically for inclusion in the Registration Statement or
the Final Prospectus (or any supplement thereto), it being understood and agreed
that the only such information furnished by or on behalf of any Underwriters
consists of the information described as such in Section 8(b) hereof.

(c) As of the Applicable Time, the Disclosure Package, when taken together as a
whole, does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from the
Disclosure Package based upon and in conformity with written information
furnished to the Company by any Underwriter through the Representatives
specifically for use therein, it being understood and agreed that the only such
information furnished by or on behalf of any Underwriter consists of the
information described as such in Section 8(b) hereof.

(d) The Company agrees, unless previously paid, to pay the fees required by the
Commission relating to the Securities.

(e) At the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2)) relating to the Securities, the Company was not and
is not an Ineligible Issuer (as defined in Rule 405), without taking account of
any determination by the Commission pursuant to Rule 405 that it is not
necessary that the Company be considered an Ineligible Issuer.

(f) As of the time of its first use, each Issuer Free Writing Prospectus does
not or will not include any information that conflicts with the information
contained in the Registration Statement, including any document incorporated
therein and any prospectus supplement deemed to be a part thereof that has not
been superseded or modified. The foregoing sentence does not apply to statements
in or omissions from the Disclosure Package based upon and in conformity with
written information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Underwriter
consists of the information described as such in Section 8(b) hereof.

(g) Each series of Notes conforms in all material respects to the respective
description thereof contained in the Final Prospectus.

 

2



--------------------------------------------------------------------------------

(h) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Disclosure
Package and the Final Prospectus, and other than as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each jurisdiction which requires such qualification.

(i) Each of the Material Subsidiaries is validly existing as an insurance
company (other than The Continental Corporation, which is validly existing as a
New York business corporation, and CNA Surety Corporation, which is validly
existing as a Delaware corporation) and is authorized to transact its
appropriate business under the insurance code of its domiciliary state, with
full corporate power and authority to own is properties and conduct its business
as described in the Disclosure Package and the Final Prospectus, and is duly
licensed to do business as a foreign insurer and is authorized to transact its
appropriate business under the laws of each jurisdiction which requires such
licensure wherein it owns or leases material properties or conducts material
business where the failure to be so licensed could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(j) All the outstanding shares of capital stock of each Material Subsidiary have
been duly and validly authorized and issued and are fully paid and
nonassessable, and, except as otherwise set forth in the Disclosure Package and
the Final Prospectus, all outstanding shares of capital stock of the Material
Subsidiaries are owned by the Company either directly or through wholly owned
subsidiaries (except for CNA Surety Corporation, of which the Company owns
approximately 63%) free and clear of any security interests, claims, liens or
encumbrances, except where the existence of any such security interest, claim,
lien or encumbrance, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(k) The Company’s authorized equity capitalization is as set forth in the
Disclosure Package and the Final Prospectus; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Disclosure Package and the Final Prospectus; the Securities have been duly and
validly authorized and when executed and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Underwriters in
accordance with the terms of this Agreement, will be entitled to the benefits of
the Indenture and will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and general
principles of equity.

(l) There is no franchise, contract or other document of a character required to
be described in the Registration Statement, the Disclosure Package or the Final
Prospectus, or to be filed as an exhibit thereto, which is not described or
filed as required.

(m) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms (except as rights to indemnification
and contribution hereunder may be limited by applicable law and subject, as to
the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, regardless of whether considered in a proceeding in equity or at law).

(n) The Indenture has been duly qualified under the Trust Indenture Act, and has
been duly authorized, executed and delivered by the Company and is a valid and
binding agreement of the Company, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity. The Indenture
conforms in all material respects to the description thereof in the Registration
Statement, the Disclosure Package and the Final Prospectus.

 

3



--------------------------------------------------------------------------------

(o) The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Final
Prospectus will not be, an “investment company” as defined in the Investment
Company Act of 1940, as amended.

(p) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required to be obtained by the Company in
connection with the transactions contemplated herein, except such as have been
or will be obtained under the Act and the Exchange Act and such as may be
required under the blue sky laws of any jurisdiction in connection with the
purchase and distribution of the Securities by the Underwriters in the manner
contemplated herein and in the Disclosure Package and the Final Prospectus.

(q) Neither the issue and sale of the Securities (including the application of
the proceeds therefrom as described in the Final Prospectus) nor the
consummation of any other of the transactions herein contemplated nor the
fulfillment of the terms hereof will conflict with, result in a breach or
violation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its Material Subsidiaries pursuant to, (i) the
charter or by-laws of the Company or any of its Material Subsidiaries, (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its Material Subsidiaries is a party
or bound or to which its or their property is subject, or (iii) any statute,
law, rule, regulation, judgment, order or decree applicable to the Company or
any of its Material Subsidiaries of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over the Company or any of its Material Subsidiaries or any of its or their
properties, except, with respect to clauses (ii) and (iii) above, for such
conflicts, breaches, violations or impositions that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(r) No holders of securities of the Company have rights to the registration of
such securities under the Registration Statement.

(s) The consolidated historical financial statements of the Company and its
consolidated subsidiaries included or incorporated by reference in the Final
Prospectus, the Disclosure Package and the Registration Statement present fairly
in all material respects the financial condition, results of operations and cash
flows of the Company as of the dates and for the periods indicated, comply as to
form with the applicable accounting requirements of the Act and the Exchange Act
and have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as otherwise noted therein). The selected financial data set forth under the
caption “Selected Financial Data” in the Company’s Annual Report on Form 10-K
for the year ended December 31, 2005 (the “Annual Report”) fairly present in all
material respects, on the basis stated in the Annual Report, the information
included therein.

(t) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the knowledge of the
Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance of this Agreement or the consummation of any
of the transactions contemplated hereby or (ii) could reasonably be expected to
have a Material Adverse Effect except, in the case of (i) and (ii), as set forth
in or contemplated in the Disclosure Package and the Final Prospectus (exclusive
of any supplement thereto).

(u) Except as could not reasonably be expected to have a Material Adverse
Effect, each of the Company and each of its Material Subsidiaries owns or leases
all such properties as are necessary to the conduct of its operations as
presently conducted.

(v) Neither the Company nor any subsidiary is in violation or default of (i) any
provision of its charter or bylaws, (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which it is a party
or bound or to which its property is subject (except in any case in which such
violation or default

 

4



--------------------------------------------------------------------------------

could not reasonably be expected to have a Material Adverse Effect, and except
as set forth in or contemplated in the Disclosure Package and the Final
Prospectus (exclusive of any supplement thereto)), or (iii) any statute, law,
rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable (except in any case in which such violation or default could not
reasonably be expected to have a Material Adverse Effect, and except as set
forth in or contemplated in the Disclosure Package and the Final Prospectus
(exclusive of any supplement thereto)).

(w) Deloitte & Touche LLP, who have certified certain financial statements of
the Company and its consolidated subsidiaries and delivered their reports with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Disclosure Package and the Final Prospectus,
are independent registered public accountants with respect to the Company within
the meaning of the Act and the applicable published rules and regulations
thereunder.

(x) There are no transfer taxes or other similar fees or charges under Federal
law or the laws of any state, or any political subdivision thereof, required to
be paid by the Company in connection with the execution and delivery of this
Agreement or the issuance or sale by the Company of the Securities.

(y) Except as could not reasonably be expected to have a Material Adverse
Effect, and except as set forth in or contemplated in the Disclosure Package and
the Final Prospectus (exclusive of any supplement thereto), no labor problem or
dispute with the employees of the Company or any of its Material Subsidiaries
exists or, to the Company’s knowledge, is threatened or imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or its Material Subsidiaries’ principal suppliers,
contractors or customers.

(z) The Company and its Material Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such a license,
certificate, permit and other authorization could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and neither
the Company nor any such subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect, except as set forth in or contemplated in the
Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto).

(aa) Except as disclosed in the Disclosure Package and the Final Prospectus, the
Company has not taken, directly or indirectly, any action designed to or that
would constitute or that might reasonably be expected to cause or result in,
under the Exchange Act or otherwise, stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the
Securities.

(bb) The Company and its Material Subsidiaries own, possess, license or have
other rights to use, on reasonable terms, all material patents, patent rights,
licenses, inventions, copyrights, know how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names (collectively, the
“Intellectual Property”) currently employed by them in connection with the
businesses of the Company and its Material Subsidiaries as now conducted or as
proposed in the Disclosure Package and the Final Prospectus to be conducted,
except where the failure to so own, possess, license or otherwise use on
reasonable terms could not, singly or in the aggregate, reasonably be expected
to have a Material Adverse Effect on the Company and its subsidiaries, taken as
a whole. Except as could not reasonably be expected to have a Material Adverse
Effect, to the Company’s knowledge: (a) there are no rights of third parties to
any such Intellectual Property; (b) there is no material infringement by third
parties of any such Intellectual Property; (c) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the rights of the Company or any of its Material Subsidiaries in or
to any such Intellectual Property, and the Company and each of its Material
Subsidiaries is unaware of any facts which would form a reasonable basis for any
such claim; (d) there is no pending or threatened action, suit, proceeding or
claim

 

5



--------------------------------------------------------------------------------

by others challenging the validity or scope of any such Intellectual Property,
and the Company and each of its Material Subsidiaries is unaware of any facts
which would form a reasonable basis for any such claim; and (e) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others that the Company or any of its Material Subsidiaries infringes
or otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company and each of its Material
Subsidiaries is unaware of any other fact which would form a reasonable basis
for any such claim.

(cc) There has been no failure in any material respect on the part of the
Company and, to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes Oxley Act”).

(dd) Except as disclosed in the Registration Statement, the Disclosure Package
and the Final Prospectus, the Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act) that
are effective in all material respects in providing reasonable assurance that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the
Commission, including, without limitation, controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Company’s management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate to
allow timely decisions regarding required disclosure. Except as disclosed in the
Registration Statement, the Disclosure Package and the Final Prospectus, the
Company maintains a system of internal control over financial reporting
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with US GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

(ee) Each Material Subsidiary of the Company that is engaged in the business of
insurance or reinsurance (each an “Insurance Subsidiary”, collectively the
“Insurance Subsidiaries”) is licensed or authorized to conduct an insurance or
reinsurance business, as the case may be, under the insurance statutes of each
jurisdiction in which the conduct of its business requires such licensing or
authorization, except for such jurisdictions in which the failure of the
Insurance Subsidiary to be so licensed or authorized could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company and the Insurance Subsidiaries have made all required filings under
applicable insurance statutes in each jurisdiction where such filings are
required, except for such filings the failure of which to make could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Insurance Subsidiaries has all other necessary
authorizations, approvals, orders, consents, certificates, permits,
registrations and qualifications (“Authorizations”), of and from all insurance
regulatory authorities necessary to conduct their respective existing businesses
as described in the Disclosure Package and the Final Prospectus, except where
the failure to have such Authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and no
Insurance Subsidiary has received any notification from any insurance regulatory
authority to the effect that any additional Authorizations are needed to be
obtained by any Insurance Subsidiary in any case where it could reasonably be
expected that the failure to obtain such additional Authorizations or the
limiting of the writing of such business, individually or in the aggregate,
would have a Material Adverse Effect, and, except as described in the Disclosure
Package and the Final Prospectus, no insurance regulatory authority having
jurisdiction over any Insurance Subsidiary has issued any order or decree
impairing, restricting or prohibiting (i) the payment of dividends by any
Insurance Subsidiary to its parent, other than those restrictions applicable to
insurance or reinsurance companies under such jurisdiction generally, or
(ii) the continuation of the business of the Company or any of the Insurance
Subsidiaries in all material respects as presently conducted, in each case
except where such orders or decrees could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(ff) Except as described in the Disclosure Package and the Final Prospectus,
(i) all ceded reinsurance and retrocessional treaties, contracts, agreements and
arrangements (“Reinsurance Contracts”) to which the Company or any Insurance
Subsidiary is a party and as to which any of them reported recoverables,
premiums due or other amounts in its most recent statutory financial statements
are in full force and effect, except where the failure of such Reinsurance
Contracts to be in full force and effect could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and
(ii) neither the Company nor any Reinsurance Subsidiary has received any notice
from any other party to any Reinsurance Contract that such other party intends
not to perform such Reinsurance Contract in any material respect, and the
Company has no knowledge that any of the other parties to such Reinsurance
Contracts will be unable to perform their respective obligations thereunder in
any material respect, except where (A) the Company or the Insurance Subsidiary
has established reserves in its financial statements which it deems adequate for
potential uncollectible reinsurance or (B) such nonperformance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(gg) Except as described in the Disclosure Package and the Final Prospectus, the
Company has no knowledge of any threatened or pending downgrading of the
Company’s or any of its subsidiaries’ claims-paying ability rating or financial
strength rating by A.M. Best Company, Inc., Standard & Poor’s Rating Group,
Moody’s Investor Service, Inc., Fitch Ratings, Ltd. or any other “nationally
recognized statistical rating organizations,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act, which currently has
publicly released a rating of the claims-paying ability or financial strength of
the Company or any subsidiary.

(hh) The repurchase by the Company of its Series H Cumulative Preferred Stock,
no par value, will not violate any insurance or other law, rule, regulation or
other order applicable to the Company or any of its Material Subsidiaries,
except for any such violations that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(ii) Except as disclosed in the Registration Statement, the Disclosure Package
and the Final Prospectus, the Company does not intend to use any of the proceeds
from the sale of the Securities hereunder to repay any outstanding debt (other
than publicly traded debt securities of the Company) owed to any affiliate of
any of the Underwriters.

Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Underwriters in connection with the offering
of the Securities shall be deemed a representation and warranty by the Company,
as to matters covered thereby, to each Underwriter.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company agrees to sell
to each Underwriter, and each Underwriter agrees, severally and not jointly, to
purchase from the Company, at the purchase price set forth in Schedule I hereto,
the principal amount of Securities set forth opposite such Underwriter’s name in
Schedule II hereto.

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made on the date and at the time specified in Schedule I hereto, or at such time
on such later date not more than three Business Days after the foregoing date as
the Representatives shall designate, which date and time may be postponed by
agreement between the Representatives and the Company or as provided in
Section 9 hereof (such date and time of delivery and payment for the Securities
being herein called the “Closing Date”). Delivery of the Securities shall be
made to the Representatives for the respective accounts of the several
Underwriters against payment by the several Underwriters through the
Representatives of the purchase price thereof to or upon the order of the
Company by wire transfer payable in same-day funds to an account specified by
the Company. Delivery of the Securities shall be made through the facilities of
The Depository Trust Company unless the Representatives shall otherwise
instruct.

4. Offering by Underwriters. It is understood that the several Underwriters
propose to offer the Securities for sale to the public as set forth in the Final
Prospectus.

 

7



--------------------------------------------------------------------------------

5. Agreements. The Company agrees with the several Underwriters that:

(a) Prior to the termination of the offering of the Securities, the Company will
not file any amendment of the Registration Statement or supplement (including
the Final Prospectus or any Preliminary Final Prospectus) to the Basic
Prospectus unless the Company has furnished you a copy for your review prior to
filing and will not file any such proposed amendment or supplement to which you
reasonably object in writing. The Company will cause the Final Prospectus,
properly completed, and any supplement thereto to be filed in a form approved by
the Representatives (which approval shall not be unreasonably withheld) with the
Commission pursuant to the applicable paragraph of Rule 424(b) (without reliance
on Rule 424(b)(8)) within the time period therein prescribed and will provide
evidence satisfactory to the Representatives of such timely filing. The Company
will promptly advise the Representatives (1) when the Final Prospectus, and any
supplement thereto, shall have been filed (if required) with the Commission
pursuant to Rule 424(b), (2) when, prior to termination of the offering of the
Securities, any amendment to the Registration Statement shall have been filed or
become effective, (3) of any request by the Commission or its staff for any
amendment of the Registration Statement, or for any supplement to the Final
Prospectus or for any additional information, (4) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any notice pursuant to Rule 401(g)(2) of the Act that would
prevent its use or the institution or threatening of any proceeding for that
purpose and (5) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Securities for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its reasonable best efforts to prevent the
issuance of any such stop order or the occurrence of any such suspension or
prevention and, upon such issuance, occurrence or prevention, to obtain as soon
as possible the withdrawal of such stop order or relief from such occurrence or
prevention, including, if necessary, by filing an amendment to the Registration
Statement or a new registration statement and using its reasonable best efforts
to have such amendment or new registration statement declared effective as soon
as practicable. The Company will, as soon as practicable after the execution of
this Agreement, file the Issuer Free Writing Prospectus identified in Schedule
III hereto with the Commission as an “issuer free writing prospectus” pursuant
to Rule 433.

(b) If there occurs an event or development as a result of which the Disclosure
Package would include an untrue statement of a material fact or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances then prevailing, not misleading, the Company will
notify promptly the Representatives so that any use of the Disclosure Package
may cease until it is amended or supplemented.

(c) If, at any time when a prospectus relating to the Securities is required to
be delivered under the Act (including in circumstances where such requirement
may be satisfied pursuant to Rule 172), any event occurs as a result of which
the Final Prospectus as then supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, or if it shall be necessary to amend the Registration Statement,
file a new registration statement or supplement the Final Prospectus to comply
with the Act or the Exchange Act or the respective rules thereunder, including
in connection with use or delivery of the Final Prospectus, the Company promptly
will (1) notify the Representatives of such event, (2) prepare and file with the
Commission, subject to the second sentence of paragraph (a) of this Section 5,
an amendment or supplement or new registration statement which will correct such
statement or omission or effect such compliance, (3) use its reasonable best
efforts to have any amendment to the Registration Statement or new registration
statement declared effective as soon as practicable in order to avoid any
disruption in use of the Final Prospectus and (4) supply any supplemented Final
Prospectus to you in such quantities as you may reasonably request.

(d) As soon as practicable, the Company will make generally available to its
security holders and to the Representatives an earnings statement or statements
of the Company and its subsidiaries which will satisfy the provisions of
Section 11(a) of the Act and Rule 158.

(e) The Company will furnish to the Representatives and counsel for the
Underwriters, without charge, conformed copies of the Registration Statement
(including exhibits thereto) and to each other Underwriter a copy of the
Registration Statement (without exhibits thereto) and, so long as delivery of a
prospectus by an Underwriter or dealer may be required by the Act (including in
circumstances where such

 

8



--------------------------------------------------------------------------------

requirement may be satisfied pursuant to Rule 172), as many copies of each
Preliminary Final Prospectus, the Final Prospectus and each Issuer Free Writing
Prospectus and any supplement thereto as the Representatives may reasonably
request.

(f) The Company will use its reasonable best efforts to arrange, if necessary,
for the qualification of the Securities for sale under the laws of such
jurisdictions as the Representatives may designate and will maintain such
qualifications in effect so long as required for the distribution of the
Securities; provided that in no event shall the Company be obligated to qualify
to do business in any jurisdiction where it is not now so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the offering or sale of the Securities, in any jurisdiction
where it is not now so subject or take any action which would subject the
Company to taxation in any jurisdiction where it is not already subject to
taxation.

(g) The Company agrees that, unless it obtains the prior written consent of the
Representatives, and each Underwriter, severally and not jointly, agrees with
the Company that, unless it obtains the prior written consent of the Company, it
has not made and will not make any offer relating to the Securities that would
constitute an Issuer Free Writing Prospectus or that would otherwise constitute
a “free writing prospectus” (as defined in Rule 405) required to be filed by the
Company with the Commission or retained by the Company under Rule 433; provided
that the prior written consent of the parties hereto shall be deemed to have
been given in respect of any Free Writing Prospectuses including information
consistent with Schedule III hereto. Any such free writing prospectus consented
to by the Representatives or the Company is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Company agrees that (x) it has treated
and will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus and (y) it has complied and will comply, as the
case may be, with the requirements of Rules 164 and 433 applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.

(h) Until the Closing Date set forth in Schedule I hereto, the Company will not,
without the prior written consent of the Representatives, offer, sell or
contract to sell, or otherwise dispose of, directly or indirectly, or announce
the offering of, any debt securities issued or guaranteed by the Company (other
than the Securities).

(i) Except as disclosed in the Disclosure Package and the Final Prospectus, the
Company will not take, directly or indirectly, any action designed to or that
would constitute or that might reasonably be expected to cause or result in,
under the Exchange Act or otherwise, stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the
Securities.

(j) The Company agrees to pay the costs and expenses relating to the following
matters: (i) the preparation, printing or reproduction and filing with the
Commission of the Registration Statement (including financial statements and
exhibits thereto), the Basic Prospectus, each Preliminary Final Prospectus, the
Final Prospectus and each Issuer Free Writing Prospectus, and each amendment or
supplement to any of them; (ii) the printing (or reproduction) and delivery
(including postage, air freight charges and charges for counting and packaging)
of such copies of the Registration Statement, the Basic Prospectus, each
Preliminary Final Prospectus, the Final Prospectus and each Issuer Free Writing
Prospectus, and all amendments or supplements to any of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities; (iii) the preparation, printing, authentication, issuance and
delivery of certificates for the Securities, including any stamp or transfer
taxes in connection with the original issuance and sale of the Securities;
(iv) the printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (v) any
registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of the several states (including filing fees and the
reasonable fees and expenses of counsel, up to $5,000, for the Underwriters
relating to such registration and qualification); (vi) any filings required to
be made with the National Association of Securities Dealers, Inc. (including
filing fees and the reasonable fees and expenses of counsel to the Underwriters
related to such filings; (vii) the fees and expenses of the Company’s
accountants and the Trustee and the fees and expenses of counsel (including
local and special counsel) for the Company; and (viii) all other costs and
expenses incident to the performance by the Company of its obligations under the
Indenture and hereunder.

 

9



--------------------------------------------------------------------------------

6. Conditions to the Obligations of the Underwriters. The obligations of the
Underwriters to purchase the Securities shall be subject to the accuracy of the
representations and warranties on the part of the Company contained herein as of
the Execution Time and the Closing Date, to the accuracy of the statements of
the Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder and to the following
additional conditions:

(a) The Final Prospectus, and any supplement thereto, have been filed in the
manner and within the time period required by Rule 424(b) (without reliance on
Rule 424(b)(8)); any other material required to be filed by the Company pursuant
to Rule 433(d) under the Act, shall have been filed with the Commission within
the applicable time periods prescribed for such filings by Rule 433; and no stop
order suspending the effectiveness of the Registration Statement or any notice
pursuant to Rule 401(g)(2) of the Act that would prevent its use shall have been
issued and no proceedings for that purpose shall have been instituted or, to the
Company’s knowledge, threatened.

(b) The Company shall have requested and caused Mayer, Brown, Rowe & Maw LLP,
counsel for the Company, to have furnished to the Representatives their opinion
and letter, in each case dated the Closing Date and addressed to the
Representatives, in the form of Exhibit A.

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the State of New York, the
General Corporation Law of Delaware or the Federal laws of the United States, to
the extent they deem proper and specified in such opinion, upon the opinion of
other counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Underwriters; and (B) as to matters of fact, to
the extent they deem proper, on certificates of responsible officers of the
Company and public officials. Such opinion may contain customary assumptions,
exceptions, limitations, qualifications and comments.

(c) The Company shall have requested and caused Jonathan D. Kanter, Executive
Vice President, General Counsel and Secretary for CNA Financial Corporation, to
have furnished his opinion, dated the Closing Date and addressed to the
Representatives in the form of Exhibit B.

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the States of New York and
Illinois, the General Corporation Law of Delaware or the Federal laws of the
United States, to the extent he deems proper and specified in such opinion, upon
the opinion of other counsel of good standing whom he believes to be reliable
and who are satisfactory to counsel for the Underwriters; and (B) as to matters
of fact, to the extent he deems proper, on certificates of responsible officers
of the Company and public officials. Such opinion may contain customary
assumptions, exceptions, limitations, qualifications and comments.

(d) The Representatives shall have received from Cravath, Swaine & Moore LLP,
counsel for the Underwriters, such opinion or opinions, dated the Closing Date
and addressed to the Representatives, with respect to the issuance and sale of
the Securities, the Registration Statement, the Disclosure Package, the Final
Prospectus (together with any supplement thereto) and other related matters as
the Representatives may reasonably require, and the Company shall have furnished
to such counsel such documents as they reasonably request for the purpose of
enabling them to pass upon such matters.

(e) The Company shall have furnished to the Representatives a certificate of the
Company, signed by the Chairman of the Board or the Chief Executive Officer and
the principal financial or accounting officer of the Company, dated the Closing
Date, to the effect that the signers of such certificate have carefully examined
the Registration Statement, the Final Prospectus, the Disclosure Package and any
supplements or amendments thereto and this Agreement and that:

 

10



--------------------------------------------------------------------------------

(i) the representations and warranties of the Company in this Agreement are true
and correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, provided, however, that if any such
representation or warranty is already qualified by materiality, such
representation or warranty as so qualified is true and correct in all respects
on and as of the Closing Date, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;

(ii) no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceedings for that purpose have been instituted or, to
the Company’s knowledge, threatened; and

(iii) since the date of the most recent financial statements included or
incorporated by reference in the Final Prospectus (exclusive of any supplement
thereto), there has been no Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto).

(f) The Company shall have requested and caused Deloitte & Touche LLP to have
furnished to the Representatives, at the Execution Time and at the Closing Date,
letters, dated respectively as of the Execution Time and as of the Closing Date,
in form and substance satisfactory to the Representatives, confirming that they
are independent registered public accountants with respect to the Company within
the meaning of the Act and the Exchange Act and the respective applicable rules
and regulations adopted by the Commission thereunder, and stating in effect
that:

(i) in their opinion the audited financial statements and financial statement
schedules included or incorporated by reference in the Registration Statement,
the Disclosure Package and the Final Prospectus and reported on by them comply
as to form in all material respects with the applicable accounting requirements
of the Act and the Exchange Act and the related rules and regulations adopted by
the Commission;

(ii) on the basis of a reading of the latest unaudited financial statements made
available by the Company and its subsidiaries; their limited review, in
accordance with standards established under Statement on Auditing Standards
No. 100, of the unaudited interim financial information for the six-month period
ended June 30, 2006 and as at June 30, 2006 carrying out certain specified
procedures (but not an examination in accordance with generally accepted
auditing standards) which would not necessarily reveal matters of significance
with respect to the comments set forth in such letter; a reading of the minutes
of the meetings of the shareholders, directors and executive and audit
committees of the Company and its significant subsidiaries; and inquiries of
certain officials of the Company who have responsibility for financial and
accounting matters of the Company and its subsidiaries as to transactions and
events subsequent to December 31, 2005, nothing came to their attention which
caused them to believe that:

(1) any unaudited financial statements included or incorporated by reference in
the Registration Statement and the Final Prospectus do not comply as to form in
all material respects with applicable accounting requirements of the Act and
with the related rules and regulations adopted by the Commission with respect to
financial statements included or incorporated by reference in quarterly reports
on Form 10-Q under the Exchange Act; and said unaudited financial statements are
not in conformity with generally accepted accounting principles applied on a
basis substantially consistent with that of the audited financial statements
included or incorporated by reference in the Registration Statement and the
Final Prospectus;

(2) with respect to the period subsequent to June 30, 2006, there were any
changes, at a specified date not more than five days prior to the date of the
letter, in the long-term debt of the Company and its subsidiaries or capital
stock of the Company or decreases in the stockholders’ equity of the Company as
compared with the corresponding amounts shown on the June 30, 2006 balance
sheets included or incorporated by reference in the

 

11



--------------------------------------------------------------------------------

Registration Statement and the Final Prospectus, or for the period from July 1,
2006 to such specified date there were any decreases, as compared with the
corresponding period in the preceding year in net income of the Company and its
subsidiaries or in operating income of the Company and its subsidiaries, in each
case, on either a total or per share basis, except in all instances for changes
or decreases set forth in such letter, in which case the letter shall be
accompanied by an explanation by the Company as to the significance thereof
unless said explanation is not deemed necessary by the Representatives (except
that, for any periods subsequent to June 30, 2006 for which there are currently
no consolidated financial statements of the Company, the statement shall instead
be that nothing has come to their attention which caused them to believe that
there have been any increases in the long-term debt of the Company and its
subsidiaries or capital stock of the Company since the Company’s last
consolidated financial statement);

(3) the information included or incorporated by reference in the Registration
Statement and Final Prospectus in response to Regulation S-K, Item 301 (Selected
Financial Data), Item 302 (Supplementary Financial Information) and Item 402
(Executive Compensation) is not in conformity with the applicable disclosure
requirements of Regulation S-K;

(iii) they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
subsidiaries) set forth or incorporated by reference in the Registration
Statement and the Final Prospectus and in Exhibit 12 to the Registration
Statement agrees with the accounting records of the Company and its
subsidiaries, excluding any questions of legal interpretation.

References to the Final Prospectus in this paragraph (f) include any supplement
thereto at the date of the letter.

(g) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Registration Statement (exclusive of any amendment
thereof) and the Final Prospectus (exclusive of any supplement thereto), there
shall not have been (i) any change or decrease specified in the letter or
letters referred to in paragraph (f) of this Section 6 or (ii) any change, or
any development involving a prospective change, in or affecting the financial
condition, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set forth in or contemplated in the Disclosure
Package the effect of which, in any case referred to in clause (i) or
(ii) above, is, in the sole judgment of the Representatives, so material and
adverse as to make it impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated by the Registration Statement
(exclusive of any amendment thereof) and the Disclosure Package.

(h) Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.

(i) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Act) or any notice given of any intended or potential decrease in any such
rating or of a possible change in any such rating that does not indicate the
direction of the possible change.

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives and counsel for the Underwriters, this
Agreement and all obligations of the Underwriters hereunder may be canceled at,
or at any time prior to, the Closing Date by the Representatives. Notice of such
cancellation shall be given to the Company in writing or by telephone or
facsimile confirmed in writing.

 

12



--------------------------------------------------------------------------------

The documents required to be delivered by this Section 6 shall be delivered at
the offices of Mayer, Brown, Rowe & Maw LLP, counsel for the Company, at 71
South Wacker Drive, Chicago, Illinois 60606, on the Closing Date.

7. Reimbursement of Underwriters’ Expenses. If the sale of the Securities
provided for herein is not consummated because any condition to the obligations
of the Underwriters set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10(i) hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Underwriters, the Company will reimburse the Underwriters severally through
the Representatives on demand for all reasonable out-of-pocket expenses
(including reasonable fees and disbursements of counsel) that shall have been
incurred by them solely and directly in connection with the proposed purchase
and sale of the Securities.

 

8. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Underwriter, the directors, officers, employees and agents of
each Underwriter and each person who controls any Underwriter within the meaning
of either the Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the registration statement for the registration of the
Securities as originally filed or in any amendment thereof, or in the Basic
Prospectus, any Preliminary Final Prospectus, the Final Prospectus, any Issuer
Free Writing Prospectus, the Disclosure Package or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any Underwriter through the Representatives
specifically for inclusion therein. This indemnity agreement will be in addition
to any liability which the Company may otherwise have.

(b) Each Underwriter severally and not jointly agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each person who controls the Company within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to each Underwriter, but only with
reference to written information relating to such Underwriter furnished to the
Company by or on behalf of such Underwriter through the Representatives
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability which
any Underwriter may otherwise have. The Company acknowledges that the statements
set forth on Schedule I hereto under the caption “Information provided for
purposes of Section 8(b)” constitute the only information furnished in writing
by or on behalf of the several Underwriters for inclusion in any Preliminary
Final Prospectus, the Final Prospectus, any Issuer Free Writing Prospectus or
the Disclosure Package.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be

 

13



--------------------------------------------------------------------------------

entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ separate counsel (including local counsel), and
the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Underwriters severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending same) (collectively “Losses”) to which the Company and one or more of
the Underwriters may be subject in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and by the
Underwriters on the other from the offering of the Securities; provided,
however, that in no case shall any Underwriter (except as may be provided in any
agreement among underwriters relating to the offering of the Securities) be
responsible for any amount in excess of the underwriting discount or commission
applicable to the Securities purchased by such Underwriter hereunder. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the Company and the Underwriters severally shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and of the Underwriters on the
other in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses) received by the Company, and benefits
received by the Underwriters shall be deemed to be equal to the total
underwriting discounts and commissions, in each case as set forth on the cover
page of the Final Prospectus. Relative fault shall be determined by reference
to, among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company on the one hand or the
Underwriters on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Company and the Underwriters agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls an Underwriter within the meaning of
either the Act or the Exchange Act and each director, officer, employee and
agent of an Underwriter shall have the same rights to contribution as such
Underwriter, and each person who controls the Company within the meaning of
either the Act or the Exchange Act, each officer of the Company who shall have
signed the Registration Statement and each director of the Company shall have
the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).

 

14



--------------------------------------------------------------------------------

9. Default by an Underwriter. If any one or more Underwriters shall fail to
purchase and pay for any of the Securities agreed to be purchased by such
Underwriter or Underwriters hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Underwriters shall be obligated severally to take up
and pay for (in the respective proportions which the principal amount of
Securities set forth opposite their names in Schedule II hereto bears to the
aggregate principal amount of Securities set forth opposite the names of all the
remaining Underwriters) the Securities which the defaulting Underwriter or
Underwriters agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting
Underwriter or Underwriters agreed but failed to purchase shall exceed 10% of
the aggregate amount of Securities set forth in Schedule II hereto, the
remaining Underwriters shall have the right to purchase all, but shall not be
under any obligation to purchase any, of the Securities, and if such
nondefaulting Underwriters do not purchase all the Securities, this Agreement
will terminate without liability to any nondefaulting Underwriter or the
Company. In the event of a default by any Underwriter as set forth in this
Section 9, the Closing Date shall be postponed for such period, not exceeding
five Business Days, as the Representatives shall determine in order that the
required changes in the Registration Statement and the Final Prospectus or in
any other documents or arrangements may be effected. Nothing contained in this
Agreement shall relieve any defaulting Underwriter of its liability, if any, to
the Company and any nondefaulting Underwriter for damages occasioned by its
default hereunder.

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time after the execution
of this Agreement and prior to such time (i) trading in any securities of the
Company shall have been suspended by the Commission or the New York Stock
Exchange (other than a suspension covered by clause (ii)), (ii) trading in
securities generally on the New York Stock Exchange or the Nasdaq National
Market shall have been suspended or limited or minimum prices shall have been
established on such Exchange or the Nasdaq National Market, (iii) a banking
moratorium shall have been declared either by Federal or New York State
authorities or (iv) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war, or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the sole judgment of the Representatives, impractical or inadvisable
to proceed with the offering or delivery of the Securities as contemplated by
the Final Prospectus (exclusive of any supplement thereto).

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Underwriters set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Underwriter or the Company or any of the officers,
directors, employees, agents or controlling persons referred to in Section 8
hereof, and will survive delivery of and payment for the Securities. The
provisions of Sections 7 and 8 hereof shall survive the termination or
cancellation of this Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representatives, will be mailed, delivered or
telefaxed to the Representatives at the address set forth in Schedule I hereto;
or, if sent to the Company, will be mailed, delivered or telefaxed to the
General Counsel, CNA Financial Corporation (fax no.: (312) 822-1297) and
confirmed to it in writing at CNA Financial Corporation, 333 South Wabash
Avenue, Chicago, Illinois 60604, Attention: General Counsel.

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 8 hereof, and
no other person will have any right or obligation hereunder.

14. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

15. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

16. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

15



--------------------------------------------------------------------------------

17. Arms-length Transaction. The Company and the Underwriters acknowledge and
agree that (i) the purchase and sale of the Securities pursuant to this
Agreement is an arm’s-length commercial transaction between the Company, on the
one hand, and the Underwriters, on the other, (ii) in connection therewith and
with the process leading to such transaction each Underwriter is acting solely
as a principal and not the agent or fiduciary of the Company, (iii) no
Underwriter has assumed an advisory or fiduciary responsibility in favor of the
Company with respect to the offering contemplated hereby or the process leading
thereto (irrespective of whether such Underwriter has advised or is currently
advising the Company on other matters) or any other obligation to the Company
except the obligations expressly set forth in this Agreement and (iv) each of
the Company and the Underwriters has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Underwriters, or any of them, has rendered advisory services
of any nature or respect, or owes a fiduciary or similar duty to them, in
connection with such transaction or the process leading thereto.

18. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the
Underwriters, or any of them, with respect to the subject matter hereof.

19. Waiver of Jury Trial. The Company and each of the Underwriters hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

20. Definitions. The terms which follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Applicable Time” shall mean 5:15 pm (Eastern time) on the date of this
Agreement.

“Basic Prospectus” shall mean the prospectus referred to in paragraph 1(a) above
contained in the Registration Statement at the Effective Date, including any
documents incorporated by reference therein.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Commission” shall mean the Securities and Exchange Commission.

“Disclosure Package” shall mean (i) the Basic Prospectus, as amended and
supplemented to the Applicable Time, (ii) the other information, if any,
identified in Schedule IV hereto, (iii) Issuer Free Writing Prospectuses, if
any, identified in Schedule III hereto, and (iv) any other Free Writing
Prospectus that the parties hereto shall hereafter expressly agree in writing to
treat as part of the Disclosure Package.

“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto became or become effective.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

“Final Prospectus” shall mean the prospectus supplement relating to the
Securities that was first filed pursuant to Rule 424(b) after the Execution
Time, together with the Basic Prospectus.

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.

 

16



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on the financial
condition, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business.

“Material Subsidiaries” shall mean CNA Surety Corporation, Continental Assurance
Company, Continental Casualty Company, Firemen’s Insurance Company of Newark,
New Jersey, The Buckeye Union Insurance Company, The Continental Insurance
Company, The Glens Falls Insurance Company and The Continental Corporation.

“Preliminary Final Prospectus” shall mean any preliminary prospectus supplement
to the Basic Prospectus which describes the Securities and the offering thereof
and is used prior to filing of the Final Prospectus, including any documents
incorporated by reference therein, together with the Basic Prospectus.

“Registration Statement” shall mean the registration statement referred to in
paragraph 1(a) above, including exhibits, financial statements and any documents
incorporated by reference therein and any prospectus supplement relating to the
Securities that is filed with the Commission pursuant to Rule 424(b) and deemed
part of such registration statement pursuant to Rule 430B, as amended at the
Execution Time and, in the event any post-effective amendment thereto becomes
effective prior to the Closing Date, shall also mean such registration statement
as so amended.

“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 405”, “Rule 415”,
“Rule 424”, “Rule 430B”, and “Rule 433” refer to such rules under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

17



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Underwriters.

 

CNA Financial Corporation

By:

 

/s/ D. Craig Mense

  Name:   D. Craig Mense   Title:  

Executive Vice President

and Chief Financial Officer

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

 

By:

  Citigroup Global Markets Inc.

By:

 

/s/ Jack D. McSpadden, Jr.

  Name:   Jack D. McSpadden, Jr.   Title:   Managing Director

By:

  Lehman Brothers Inc.

By:

 

/s/ Martin Goldberg

  Name:   Martin Goldberg   Title:   Senior Vice President

For themselves and the other

several Underwriters named in

Schedule II to the foregoing

Agreement.

[Signature Page to the Underwriting Agreement]

 

18



--------------------------------------------------------------------------------

EXHIBIT A

Opinion of Mayer, Brown, Rowe & Maw LLP

August 8, 2006

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

Re: Public Offering of CNA Financial Corporation 6.00% Notes due 2011 and 6.50%
Notes due 2016

Ladies and Gentlemen:

This opinion is furnished to the several underwriters named in Schedule II to
the Underwriting Agreement (as defined below) (the “Underwriters”), at the
request of the CNA Financial Corporation, a Delaware corporation (the
“Company”), in connection with the Underwriting Agreement, dated August 3, 2006
(the “Underwriting Agreement”), between the Underwriters and the Company,
pursuant to which the Underwriters have agreed to purchase for public offering
an $400,000,000 6.00% Notes due 2011 and $350,000,000 6.50% Notes due 2016 of
the Company (the “Securities”). Capitalized terms used herein which are not
defined in this opinion shall have the meanings ascribed to them in the
Underwriting Agreement.

We have acted as special counsel to the Company in connection with the purchase
by the Underwriters for public offering of the Securities. In that connection we
have examined such documents, certificates, corporate records, opinions and
other instruments and have made such examinations of law as we have deemed
necessary or appropriate for the purpose of this opinion. In making such
examination, we have assumed the genuineness of all signatures, the authenticity
of all documents submitted to us as originals, and the conformity to authentic,
original documents of all documents submitted to us as certified, conformed or
photostatic copies. As to questions of fact (but not as to matters of law)
material to such opinions, we have, when relevant facts were not independently
established by us, relied upon representations, warranties and covenants
contained in the Underwriting Agreement, statements made in the Final Prospectus
and upon statements made in the documents, records, certificates and resolutions
referred to above. We have assumed the due execution and delivery by you,
pursuant to due authorization, of the Underwriting Agreement. We have also
participated on behalf of the Company in the preparation of the Registration
Statement and the Final Prospectus.

On the basis of the foregoing and subject to the qualifications set forth below,
it is our opinion that:

1. The Company is validly existing in good standing under the laws of the State
of Delaware. The Company has the corporate power and corporate authority to
carry on its business and to own, lease and operate its properties, in each case
as described in the Disclosure Package and the Final Prospectus.

2. The Company has an authorized capitalization as set forth in the Disclosure
Package and the Final Prospectus, and the authorized capital stock of the
Company conforms as to legal matters to the description thereof contained in the
Disclosure Package and the Final Prospectus.

 

19



--------------------------------------------------------------------------------

3. The Securities have been duly authorized and, when executed and authenticated
in accordance with the provisions of the Indenture and delivered to and paid for
by the Underwriters pursuant to the Underwriting Agreement will constitute
legal, valid and binding obligations of the Company entitled to the benefits of
the Indenture and enforceable against the Company in accordance with their
respective terms (except that, (A) the enforceability thereof may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, relating to creditors’ rights generally and (B) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought).

4. The statements relating to legal matters, documents or proceedings included
in the Basic Prospectus under the caption “Description of the Debt Securities,”
and in the Prospectus Supplement under the caption “Description of Notes,” in
each case fairly summarize in all material respects such matters, documents or
proceedings.

5. The Securities and the Indenture conform in all material respects to the
descriptions thereof contained in the Prospectus.

6. The Indenture has been duly authorized, executed and delivered, has been duly
qualified under the Trust Indenture Act, and constitutes a legal, valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms (except that, (A) the enforceability thereof may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, relating to creditors’ rights generally and (B) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought).

7. The Underwriting Agreement has been duly authorized, executed and delivered
by the Company.

8. The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Final
Prospectus, will not be subject to registration and regulation as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

9. The Registration Statement and any amendments thereto have become effective
under the Securities Act; to our knowledge, no stop order suspending the
effectiveness of the Registration Statement, as amended, has been issued, no
proceedings for that purpose have been instituted or threatened, and the
Registration Statement, the Final Prospectus and each amendment thereof or
supplement thereto as of their respective effective or issue dates (other than
the financial statements and other financial information contained therein, as
to which we express no opinion) complied as to form in all material respects
with the applicable requirements of the Securities Act and the Exchange Act and
the respective rules and regulations thereunder.

10. The Registration Statement and the Final Prospectus (except for the
financial statements and financial schedules and other financial data or the
Statement of Eligibility on Form T-1 included therein, as to which we do not
express any opinion) appear on their face to be appropriately responsive in all
material respects with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder.

Our opinion set forth in paragraph 1 above with respect to the valid existence
and good standing of the Company is based solely upon a certificate of the
Secretary of State of the State of Delaware delivered to you in connection with
the closing of the transactions contemplated by the Underwriting Agreement.

We are admitted to practice law in the States of Illinois and New York and our
opinions expressed herein are limited solely to the federal laws of the United
States of America and the laws of the States of New York and the Delaware
General Corporation Law, and we express no opinion herein concerning the laws of
any other jurisdiction.

 

20



--------------------------------------------------------------------------------

We are not passing upon and assume no responsibility for the accuracy,
completeness or fairness of the statements contained in the Registration
Statement or any amendments thereto, the Final Prospectus or the Disclosure
Package nor, except as set forth in paragraphs 2, 4 and 5 above, are we making
any representation that we have independently verified or checked the accuracy,
completeness or fairness of such statements. Also, we are expressing no view as
to the financial statements and related schedules or the other financial data or
the Statement of Eligibility on Form T-1 included or incorporated by reference
in the Registration Statement, the Final Prospectus or the Disclosure Package or
omitted therefrom. However, as indicated above, we examined various documents
and records and participated in conferences with your representatives,
representatives of the Company, the Company’s counsel and the Company’s
auditors, at which time the contents of the Registration Statement, the Final
Prospectus, the Disclosure Package and related matters were discussed. Subject
to the foregoing, we advise you that no facts have come to our attention as a
result of the foregoing which have caused us to believe that (i) at the
Effective Date immediately preceding the Execution Time, the Registration
Statement contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) the Disclosure Package, as of the
Applicable Time, included any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading or (iii) the Final
Prospectus as of its date and as of the Closing Date includes any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

The opinions and statements expressed herein are as of the date hereof. We
assume no obligation to update or supplement this opinion letter to reflect any
facts or circumstances that may hereafter come to our attention or any changes
in applicable law that may hereafter occur.

This letter is furnished by us pursuant to Section 6(b) of the Underwriting
Agreement and is solely for your benefit and may not be relied upon by any other
party (including any person purchasing Securities through an Underwriter)
without our express written consent.

 

     Very truly yours,

 

21



--------------------------------------------------------------------------------

EXHIBIT B

[Letterhead of CNA Financial Corp]

August 8, 2006

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

Re: Public Offering of CNA Financial Corporation 6.00% Notes due 2011 and 6.50%
Notes due 2016

Ladies and Gentlemen:

I am providing this opinion as Executive Vice President, General Counsel and
Secretary of CNA Financial Corporation, a Delaware corporation (the “Company”),
in connection with the issuance and sale by the Company to the several
underwriters named in Schedule II of the hereinafter defined Underwriting
Agreement (the “Underwriters”), $400,000,000 6.00% Notes due 2011 and
$350,000,000 6.50% Notes due 2016 (said Notes to be issued and sold by the
Company being hereinafter called the “Securities”) pursuant to the Underwriting
Agreement, dated as of August 3,2006, between the Company and the Underwriters
(the “Underwriting Agreement”). Capitalized terms used but not defined herein
are used as defined in the Underwriting Agreement.

In that connection, I, or attorneys under my supervision, have reviewed and
examined: (i) the Registration Statement; (ii) the Basic Prospectus; (iii) the
Disclosure Package, (iv) the Final Prospectus; (v) the “issuer free writing
prospectus” (as defined in Rule 433(h)(1) of the Rules and Regulations), dated
August 3, identified on Schedule II hereto relating to the Securities (the “Free
Writing Prospectus”); (vi) the Certificate of Incorporation of the Company, as
amended through the date hereof; (vii) the By-laws of the Company, as amended
through the date hereof; (viii) a specimen certificate representing
the Securities; and (ix) the resolutions of the Board of Directors of the
Company relating to the issuance of the Securities. In addition, I have reviewed
such other documents and instruments, investigated such matters of law, and as
to matters of fact, to the extent I have deemed proper, relied on certificates
of responsible officers of the Company and certificates or other written
statements of officials of jurisdictions having custody of documents with
respect to the corporate existence or good standing of the Company, conferred
with such officers and directors of the Company and the Material Subsidiaries,
and ascertained or verified to my satisfaction such additional facts with
respect to the Company which I have deemed necessary or appropriate for the
purposes of this opinion. I have with your consent also assumed the legal
capacity of all natural persons, the genuineness of all signatures, the
authenticity of all documents submitted to me as originals and the conformity to
original documents of all documents submitted to me as copies.

I am a member of the Bar of the State of New York and of Illinois and do not
express any opinion as to any matters governed by any laws other than the laws
of New York and Illinois, the General Corporation Law of the State of Delaware
and the federal laws of the United States.

(i) the Company is validly existing as a corporation in good standing under the
laws the State of Delaware, with full corporate power and authority to own or
lease, as the case may be, and to operate its properties and conduct its
business as described in the Disclosure Package and the Final Prospectus, and is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each jurisdiction which requires such qualification, except
where the failure to be so qualified could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

 

22



--------------------------------------------------------------------------------

(ii) each of the Material Subsidiaries is validly existing as an insurance
company (other than The Continental Corporation, which is validly existing as a
New York business corporation, and CNA Surety Corporation, which is validly
existing as a Delaware corporation) and is authorized to transact its
appropriate business under the insurance code of its domiciliary state, with
full corporate power and authority to own is properties and conduct its business
as described in the Disclosure Package and the Final Prospectus, and is duly
licensed to do business as a foreign insurer and is authorized to transact its
appropriate business under the laws of each jurisdiction which requires such
licensure wherein it owns or leases material properties or conducts material
business where the failure to be so licensed could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

(iii) all the outstanding shares of capital stock of each Material Subsidiary
have been duly and validly authorized and issued and are fully paid and
nonassessable, and, except to the extent otherwise set forth in the Disclosure
Package and the Final Prospectus, all outstanding shares of capital stock of the
Material Subsidiaries are owned by the Company either directly or through wholly
owned subsidiaries (except for CNA Surety Corporation, of which the Company owns
approximately 63%) free and clear of any perfected security interest and, to my
knowledge, after due inquiry, any other security interest, claim, lien or
encumbrance;

(iv) to my knowledge, there is no pending or threatened action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries or its or their
property of a character required to be disclosed in the Registration Statement
which is not adequately disclosed in the Disclosure Package and the Final
Prospectus, and there is no franchise, contract or other document of a character
required to be described in the Registration Statement or Final Prospectus, or
to be filed as an exhibit thereto, which is not described or filed as required.

(v) neither the issue and sale of the Securities, nor the consummation of any
other of the transactions contemplated by the Underwriting Agreement, nor the
fulfillment of the terms of the Underwriting Agreement will conflict with,
result in a breach or violation of, or the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or its Material
Subsidiaries pursuant to, (i) the charter or by-laws of the Company or of its
Material Subsidiaries that are corporations or the certificate of formation or
operating agreement of any Material Subsidiary that is a limited partnership,
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its Material Subsidiaries is a party
or bound or to which its or their property is subject, or (iii) any statute,
law, rule, regulation, judgment, order or decree applicable to the Company or
its Material Subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or its Material Subsidiaries or any of its or their properties, except,
with respect to clauses (ii) and (iii) above, for such conflicts, breaches,
violations or impositions that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

(vi) to my knowledge, no holders of securities of the Company have rights to the
registration of such securities under the Registration Statement; and

(vii) no consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the performance by
the Company of its obligations under the Underwriting Agreement, except such as
have been obtained under the Act and such as may be required to be obtained by
the Company under the blue sky laws of any jurisdiction in connection with the
purchase from the Company and distribution of the Shares by the Underwriter in
the manner contemplated in the Underwriting Agreement and in the Final
Prospectus and such other approvals as have been obtained.

I am not passing upon and assume no responsibility for the accuracy,
completeness or fairness of the statements contained in the Registration
Statement or any amendments thereto, the Final Prospectus or the Disclosure
Package nor am I making any representation that I have independently verified or
checked the accuracy, completeness or fairness of such statements. Also, I am
not expressing any view as to the financial statements and related schedules or
the other financial data or the Statement of Eligibility on Form T-1 included or
incorporated by reference in the Registration Statement, the Final Prospectus or
the Disclosure Package or omitted therefrom. However, as indicated above, I or
attorneys under my supervision have examined various documents and records

 

23



--------------------------------------------------------------------------------

and participated in conferences with your representatives, representatives of
the Company, the Company’s counsel and the Company’s auditors, at which time the
contents of the Registration Statement, the Final Prospectus, the Disclosure
Package and related matters were discussed. Subject to the foregoing, I advise
you that no facts have come to my attention as a result of the foregoing which
have caused me to believe that (i) at the Effective Date immediately preceding
the Execution Time, the Registration Statement contained any untrue statement of
a material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) the
Disclosure Package, as of the Applicable Time, included any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (iii) the Final Prospectus as of its date and as of the
Closing Date includes any untrue statement of a material fact or omits to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

I do not purport herein to cover the application of state blue sky or securities
laws to the sale of the Securities.

The opinions and statements expressed herein are as of the date hereof. I assume
no obligation to update or supplement this opinion letter to reflect any facts
or circumstances that may hereafter come to my attention or any changes in
applicable law that may hereafter occur.

This opinion is rendered only to you and solely for your benefit in connection
with the above transaction. This opinion may not be relied upon by you for any
other purpose, or relied upon by any other person, entity, firm or corporation
(including purchases of Securities through the Underwriters) for any purpose
without my prior written consent. The opinions contained herein are limited to
the matters expressly stated herein, and no opinion may be inferred or implied
beyond the matters expressly stated herein.

 

Yours truly,

Jonathan D. Kantor

Executive Vice President, General Counsel and

Secretary

 

24



--------------------------------------------------------------------------------

SCHEDULE I

Registration Statement No. 333-127544.

Representative(s):        Citigroup Global Markets Inc.

                                      Lehman Brothers Inc.

Title, Purchase Price and Description of Securities:

2011 Notes

Principal amount: $400,000,000

Purchase Price: 98.925%, plus accrued interest, if any, from August 8, 2006

2016 Notes

Principal amount: $350,000,000

Purchase Price: 98.818%, plus accrued interest, if any, from August 8, 2006

Other provisions:

Closing Date, Time and Location: August 8, 2006 at 10:00 a.m. at the offices of
Mayer, Brown, Rowe & Maw LLP, 71 South Wacker Drive, Chicago, Illinois 60606.

Information provided for purposes of Section 8(b):

(i) the last paragraph on the cover page of the Final Prospectus regarding sales
by the Underwriters of the Securities and (ii) in the Final Prospectus under the
heading “Underwriting,” (a) the language in the first paragraph regarding the
Underwriters and their respective participation in the sale of the Securities;
(b) the fourth paragraph regarding sales by the Underwriters of the Securities;
and (c) the sixth and seventh paragraphs related to stabilization and syndicate
covering transactions.

Address for notices pursuant to Section 12:

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Attn: General Counsel

Lehman Brothers Inc.

745 Seventh Avenue

New York, NY 10019

Attn: Debt Capital Markets, Financial Institutions Group

With a copy to:

Lehman Brothers Inc.

745 Seventh Avenue

New York, NY 10019

Attn: General Counsel

 

25



--------------------------------------------------------------------------------

SCHEDULE II

 

Underwriters

   Principal Amount of
2011 Notes
to be Purchased    Principal Amount of
2016 Notes
to be Purchased

Citigroup Global Markets Inc.

   $200,000,000    $175,000,000

Lehman Brothers Inc.

   $200,000,000    $175,000,000          

Total

   $400,000,000    $350,000,000          

 

26



--------------------------------------------------------------------------------

SCHEDULE III

Schedule of Free Writing Prospectuses included in the Disclosure Package

1. Free writing prospectus, dated August 3, 2006, which contains the following
Fixed Rate Term Sheet relating to the pricing terms of the Securities:

CNA FINANCIAL CORPORATION

$400,000,000

5-YEAR SENIOR NOTES

 

FINAL TERMS AND CONDITIONS:

  

Issuer:

   CNA Financial Corporation

Ranking:

   Senior

Ratings:

   Baa3/BBB-/BBB- (Stable/Negative/Stable) (Moody’s /
S&P / Fitch)

Trade Date:

   August 3, 2006

Settlement Date:

   August 8, 2006 (T+3 days)

Maturity:

   August 15, 2011

Par Amount:

   $400,000,000

Treasury Benchmark:

   UST 4.875% due 7/11

Treasury Yield:

   4.911%

Re-offer Spread vs. Treasury

   +120 bp

Yield to Maturity:

   6.111%

Semi-Annual Coupon:

   6.00%

Public Offering Price:

   99.525%

Make-Whole Call

   +20 bp

All-in-Yield:

   6.252%

Interest Payment Dates:

   Semi-annually on the 15th of each February and August

First Coupon:

   February 15th, 2007

Day Count:

   30/360

Minimum Denomination / Multiples:

   $2,000 / $1,000

Joint Bookrunners: (50% each)

  

Citigroup

Lehman Brothers

 

27



--------------------------------------------------------------------------------

$350,000,000

10 Year Senior Notes

 

Final Terms and Conditions

  

Issuer:

   CNA Financial Corporation

Ranking:

   Senior

Ratings:

   Baa3 / BBB- / BBB- (Stable / Negative / Stable) (Moody’s / S&P / Fitch)

Trade Date:

   August 3, 2006

Settlement Date:

   August 8, 2006 (T + 3 days)

Maturity:

   August 15, 2016

Par Amount:

   $350,000,000

Treasury Benchmark:

   UST 5.125% due 5/16

Treasury Yield:

   4.973%

Re-offer Spread vs. Treasury:

   +160 bp

Yield-to-Maturity:

   6.573%

Semi-Annual Coupon:

   6.500%

Public Offering Price:

   99.468%

Make-Whole Call

   +25 bp

All-in Yield:

   6.663%

Interest Payment Dates:

   Semi-Annually on the 15th of each February and August

First Coupon:

   February 15th, 2007

Day Count:

   30/360

Minimum Denominations/Multiples:

   $2,000 / $1,000

Joint Bookrunners (50% each):

  

Citigroup

Lehman Brothers

The issuer has filed a registration statement (including a prospectus) with the
U.S. Securities and Exchange Commission (SEC) for this offering. Before you
invest, you should read the prospectus for this offering in that registration
statement, and other documents the issuer has filed with the SEC, for more
complete information about the issuer and this offering. You may get these
documents for free by searching the SEC online database (EDGAR®) at www.sec.gov.
Alternatively, you may obtain a copy of the prospectus from Citigroup
Corporate & Investment Banking, Brooklyn Army Terminal, 140 58th Street, 8th
floor, Brooklyn, New York, 11220, Attention: Prospectus Department; telephone:
1-877-858-5407 or Lehman Brothers Inc. at 745 Seventh Avenue, New York, New York
10019; telephone: 1-888-603-5847.

 

28



--------------------------------------------------------------------------------

SCHEDULE IV

Schedule of other information included in the Disclosure Package

Not applicable

 

29